Citation Nr: 1220328	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-26 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for status post fusion of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.

3.  Entitlement to increased initial disability ratings for right upper extremity radiculopathy, rated as 20 percent disabling from November 24, 2006, to May 29, 2009, and therefrom as 40 percent disabling.

4.  Entitlement to increased initial disability ratings for left upper extremity radiculopathy, initially rated as 20 percent disabling from November 24, 2006, to May 20, 2009, and therefrom as 30 percent disabling. 

5.  Entitlement to an initial disability rating in excess of 40 percent for right lower extremity radiculopathy.

6.  Entitlement to increased initial disability ratings for left lower extremity radiculopathy, initially rated as 20 percent disabling from November 24, 2006, to May 20, 2009, and therefrom as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2008, August 2008, April 2009, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2008, the RO held that service connection was warranted for a lumbar spine disability and a cervical spine disability.  The Veteran's lumbar and cervical spine disabilities were each assigned initial disability ratings of 20 percent, effective November 24, 2006.  He perfected an appeal with the assigned disability rating for his lumbar spine and cervical spine disabilities.

In August 2008, the RO awarded service connection for left lower extremity radiculopathy.  An initial disability rating of 20 percent was assigned, effective November 24, 2006.

Service connection for right upper extremity radiculopathy and left upper extremity radiculopathy was granted by means of an April 2009 rating action.  Initial disability rating of 20 percent were assigned, effective November 24, 2006.  At that time, the RO also held that the Veteran's cervical spine disability warranted an increased disability rating of 30 percent, November 24, 2006.

In April 2011, the RO held that service connection was warranted for right lower extremity radiculopathy.  An initial disability rating of 40 percent was assigned, effective May 20, 2009.  At that time, the RO held that the Veteran's right upper extremity radiculopathy warranted a disability rating of 40 percent, effective May 20, 2009; the Veteran's left upper extremity radiculopathy warranted a disability rating of 30 percent, effective May 20, 2009; and the Veteran's left lower extremity radiculopathy warranted a disability rating of 40 percent, effective May 20, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran requested that he be scheduled for a hearing before a member of the BVA at a local VA office on his September 2008 VA Form 9.   In October 2009, he waived his right to an in-person hearing and desired a video conference hearing.  A review of the record fails to reveal that he has been afforded the opportunity to present for hearing before a member of the Board.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


